Title: From James Madison to David Gelston, 1 March 1810
From: Madison, James
To: Gelston, David


        
          Dear Sir
          Washington Mar. 1. 1810
        
        I have recd. a letter from Francis Hall, charging the President of the U.S. with 2½ years Subscription for the Amn. Citizen, amounting to 25 dolrs. I know nothing more of the case than that since the 4th. of Mar. last, the paper has been sent to me, without being ordered; but as it was not forbidden, I think it right that the charge for one year should be paid by me. I send ten drs. for that purpose with a memorandm. that the paper is to be discontinued. Will you be so good, as to have it delivered & a receipt taken, and to excuse the trouble, which wd. not be given but for the want of some other channel. Accept my friendly respects
        
          James Madison
        
       